Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 6, 2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first coupling” “second coupling” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: See above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky; Joseph et al. (US 20140127404 A1) in view Itatani; Hideharu (US 20160237568 A1). Yudovsky teaches an apparatus (Figure 3,7) for subjecting a surface of a substrate (60; Figure 3,7) to alternate surface reactions of at least two precursors according to principles of atomic layer deposition, the apparatus (Figure 3,7) comprising: a nozzle head (30; Figure 3,7) having an output face (bottom of 160; Figure 3,7) via which the at least one precursor is supplied towards the surface of the substrate (60; Figure 3,7), said nozzle head (30; Figure 3,7) comprising: at least one precursor nozzle (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) provided on the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) and comprising a supply channel (145+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) for supplying precursor towards the surface of the substrate (60; Figure 3,7) via the output face (bottom of 160; Figure 3,7); and at least one discharge nozzle (356+160; Figure 3,7-Applicant’s 4; Figure 5) provided on the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) and comprising a discharge channel (356+160; Figure 3,7-Applicant’s 40; Figure 5) for discharging precursor from the output face (bottom of 160; Figure 3,7); a supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) for supplying precursor from a precursor source (“Precursor A”,“Precursor B”; Figure 3,7) to the at least one precursor nozzle (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), said supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) being connected to the precursor nozzle (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and being in a fluid communication with the supply channel (145+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the precursor nozzle (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7); a discharge line (351; Figure 7-Applicant’s 400; Figure 5) for discharging precursor and generating a discharge flow from the output face (bottom of 160; Figure 3,7), said discharge line (351; Figure 7-Applicant’s 400; Figure 5) being connected to the discharge nozzle (356+160; Figure 3,7-Applicant’s 4; Figure 5) and being in a fluid communication with the discharge channel (356+160; Figure 3,7-Applicant’s 40; Figure 5) of the discharge nozzle (356+160; Figure 3,7-Applicant’s 4; Figure 5), wherein the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) extends from the precursor source (“Precursor A”,“Precursor B”; Figure 3,7) to the supply channel (145+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) in the precursor nozzle (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and the discharge line (351; Figure 7-Applicant’s 400; Figure 5) extends from the discharge nozzle (356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) such that the discharge line (351; Figure 7-Applicant’s 400; Figure 5) is connected (via 700,750,720; Figure 7) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) with a first coupling (700; Figure 7-not shown by Applicants) for circulating precursor in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channel (356+160; Figure 3,7-Applicant’s 40; Figure 5) of the discharge nozzle (356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply channel (145+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the precursor nozzle (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) as a circulation flow, the discharge line (351; Figure 7-Applicant’s 400; Figure 5) is connected to an exhaust ventilation (711; Figure 7) with a second coupling (710; Figure 7-not shown by Applicants) for leading part of the discharge flow as an exhaust flow to the exhaust ventilation (711; Figure 7) - claim 15
Yudovsky further teaches:
The apparatus (Figure 3,7) according to claim 15, wherein the nozzle head (30; Figure 3,7) comprises at least two precursor nozzles (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) provided on the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) such that at least one first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7) is arranged to supply a first precursor (A; Figure 3,7) and at least one second precursor nozzle (135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) is arranged to supply a second precursor (“Precursor B”; Figure 3,7), and the apparatus (Figure 3,7) comprises: a first supply line (piping on 120; Figure 3,7) for supplying the first precursor (A; Figure 3,7) from a first precursor source (“Precursor A”; Figure 3,7) to the at least one first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7), said first supply line (piping on 120; Figure 3,7) being connected to the first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and being in a fluid communication with the supply channel (125+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7); a second supply line (piping on 130; Figure 3,7) for supplying the second precursor (“Precursor B”; Figure 3,7) from a second precursor source (“Precursor B”; Figure 3,7) to the at least one second precursor nozzle (135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), said second supply line (piping on 130; Figure 3,7) being connected to the second precursor nozzle (135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and being in a fluid communication with the supply channel (135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the second precursor nozzle (135+160; Figure 3,7-Applicant’s 3b; Figure 3,7); a first discharge line (350; Figure 3,7-Applicant’s 400; Figure 5) for discharging the first precursor (A; Figure 3,7) and generating a discharge flow from the output face (bottom of 160; Figure 3,7), said first discharge line (350; Figure 3,7-Applicant’s 400; Figure 5) being connected to the first discharge nozzle (355+160; Figure 3,7-Applicant’s 4; Figure 5) and being in a fluid communication with the discharge channel (355+160; Figure 3,7-Applicant’s 40; Figure 5) of the first discharge nozzle (355+160; Figure 3,7-Applicant’s 4; Figure 5); and a second discharge line (351; Figure 3,7-Applicant’s 400; Figure 5) for discharging the second precursor (“Precursor B”; Figure 3,7) and generating a discharge flow from the output face (bottom of 160; Figure 3,7), said second discharge line (351; Figure 3,7-Applicant’s 400; Figure 5) being connected to the second discharge nozzle (356+160; Figure 3,7-Applicant’s 4; Figure 5) and being in a fluid communication with the discharge channel (356+160; Figure 3,7-Applicant’s 40; Figure 5) of the second discharge nozzle (356+160; Figure 3,7-Applicant’s 4; Figure 5); the first discharge line (350; Figure 3,7-Applicant’s 400; Figure 5) is connected to the first supply line (piping on 120; Figure 3,7) for circulating the first precursor (A; Figure 3,7) in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channel (355+160; Figure 3,7-Applicant’s 40; Figure 5) of the first discharge nozzle (355+160; Figure 3,7-Applicant’s 4; Figure 5) to the first supply channel (145+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7), and the second discharge line (351; Figure 3,7-Applicant’s 400; Figure 5) is connected to the second supply line (piping on 130; Figure 3,7) for circulating the second precursor (“Precursor B”; Figure 3,7) in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channel (356+160; Figure 3,7-Applicant’s 40; Figure 5) of the second discharge nozzle (356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply channel (135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the second precursor nozzle (135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), as claimed by claim 16
The apparatus (Figure 3,7) according to claim 15, wherein the nozzle head (30; Figure 3,7) comprises at least two discharge nozzles (355+160,356+160; Figure 3,7-Applicant’s 4; Figure 5) and at least one precursor nozzle (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) such that one precursor nozzle (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) is provided between two discharge nozzles (355+160,356+160; Figure 3,7-Applicant’s 4; Figure 5); and the apparatus (Figure 3,7) comprises: at least two discharge lines (350,351; Figure 3,7-Applicant’s 400; Figure 5) for discharging precursor and generating a discharge flow from the output face (bottom of 160; Figure 3,7), said at least two discharge lines (350,351; Figure 3,7-Applicant’s 400; Figure 5) being connected to the discharge nozzles (355+160,356+160; Figure 3,7-Applicant’s 4; Figure 5) provided on opposite sides of the precursor nozzle (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and being in a fluid communication with the discharge channels (355+160,356+160; Figure 3,7-Applicant’s 40; Figure 5) of the discharge nozzles (355+160,356+160; Figure 3,7-Applicant’s 4; Figure 5); said discharge lines (350,351; Figure 3,7-Applicant’s 400; Figure 5) are connected to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) for circulating precursor in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channels (355+160,356+160; Figure 3,7-Applicant’s 40; Figure 5) of the discharge nozzles (355+160,356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply channel (145+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the precursor nozzle (145+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), as claimed by claim 17
The apparatus (Figure 3,7) according to claim 15, wherein the discharge line (351; Figure 7-Applicant’s 400; Figure 5) comprises at least one of: a pump for circulating a discharge flow (DF) and/or a circulation flow (CF); a first filter (720; Figure 7; [0066]) for filtering the discharge flow (DF) or the circulation flow (CF), as claimed by claim 18
The apparatus according to claim 15, wherein the discharge line (351; Figure 7-Applicant’s 400; Figure 5) mechanically couples (at 30/160; Figure 3,7) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) at a location downstream of the precursor source (“Precursor A”,“Precursor B”; Figure 3,7) such that at least part of the discharge flow bypasses the precursor source (“Precursor A”,“Precursor B”; Figure 3,7), as claimed by claim 29
Yudovsky does not teach mass flow controllers. As a result, Yudovsky does not:
a first mass flow controller provided in the discharge line (351; Figure 7-Applicant’s 400; Figure 5) between the first coupling (700; Figure 7-not shown by Applicants) and the second coupling (710; Figure 7-not shown by Applicants) for regulating the circulation flow coming directly from the discharge line (351; Figure 7-Applicant’s 400; Figure 5) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5); and a second mass flow controller provided in the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) between the precursor source (“Precursor A”,“Precursor B”; Figure 3,7) and the first coupling (700; Figure 7-not shown by Applicants) for regulating the supply of the precursor from the precursor source (“Precursor A”,“Precursor B”; Figure 3,7) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) – claim 15
The apparatus (Figure 3,7) according to claim 15, wherein the discharge line (351; Figure 7-Applicant’s 400; Figure 5) comprises: a filter (720; Figure 7; [0066]) provided upstream side of the first mass flow controller (Applicant’s 360; Figure 5); or a pump provided upstream side of the first mass flow controller (Applicant’s 360; Figure 5); or a pump and a first filter (720; Figure 7; [0066]), said pump is provided upstream side of the first mass flow controller (Applicant’s 360; Figure 5) and said first filter (720; Figure 7; [0066]) is provided upstream side of the pump; or a pump, a first filter (720; Figure 7; [0066]) and a second filter (720; Figure 7; [0066]), said second filter (720; Figure 7; [0066]) is provided upstream side of the first mass flow controller (Applicant’s 360; Figure 5), said pump is provided upstream side of the second filter (720; Figure 7; [0066]) and said first filter (720; Figure 7; [0066]) is provided upstream side of the pump, as claimed by claim 19
The apparatus (Figure 3,7) according to claim 15, wherein the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) comprises a second mass flow controller (Applicant’s 360; Figure 5) for regulating precursor flow (PF) from the precursor source (“Precursor A”,“Precursor B”; Figure 3,7), said second mass flow controller (Applicant’s 360; Figure 5) is provided in the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) between the precursor source (“Precursor A”,“Precursor B”; Figure 3,7) and the connection of the discharge line (351; Figure 7-Applicant’s 400; Figure 5) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5), as claimed by claim 20
and the first mass flow controller (Applicant’s 360; Figure 5) is provided in the discharge line (351; Figure 7-Applicant’s 400; Figure 5) between the first coupling (380,381; Figure 3,7; [0056]) and the second coupling (380,381; Figure 3,7; [0056]) – claim 21
Itatani teaches a similar apparatus (Figures 3,4) for process gas injection and exhaustion including the use of mass flow controllers (255, 259; Figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Yudovsky to add mass flow controllers as taught by Itatani.
Motivation for Yudovsky to add mass flow controllers as taught by Itatani is for “flow rate regulation” as taught by Itatani ([0113]).
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Yudovsky fails to disclose a solution to the above-noted problem much less how to provide a top quality coating by reusing the precursor and saving energy in the precursor supply system. 
Itatani fails to cure the above-noted deficiencies of Yudovsky.
“
In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li; Yicheng (US 7794546 B2) is cited for illustrating a gas injection and exhausting head (140,190; Figure 1A) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716